146 S.E.2d 432 (1966)
266 N.C. 381
Clarence W. MAURER, Jr., Employee,
v.
The SALEM COMPANY, Inc., Employer, and Liberty Mutual Insurance Company, Insurer.
No. 461.
Supreme Court of North Carolina.
February 4, 1966.
*433 Booe, Mitchell & Goodson, by William S. Mitchell, Winston-Salem, for plaintiff appellee.
Deal, Hutchins & Minor, by John M. Minor, Winston-Salem, for defendant appellants.
HIGGINS, Justice.
The facts in the case are not in dispute. The sole question of law is whether there was sufficient evidence and stipulations before the Commission to support the finding that claimant's injury arose out of and in the course of his employment. If the evidence and the stipulations, viewed in the light most favorable to claimant, support the findings the courts are bound by them. Huffman v. Douglass Aircraft Co., 260 N.C. 308, 132 S.E.2d 614; Pitman v. L. M. Carpenter & Associates, 247 N.C. 63, 100 S.E.2d 231.
The Commission found the claimant was injured on employer's parking lot adjacent to the building where he worked. The employees were permitted by the employer to use the lot free of charge for parking vehicles in which they rode to and from work. After punching the clock at the end of the day's work both the claimant and his fellow-employee Caudle went directly to Caudle's vehicle according to their agreement that Caudle would take the claimant home. On the way home claimant intended to stop at a friend's house to deliver a package. This intent is without significance. The injury occurred while they were in the act of starting the vehicle and before they left the parking lot. Likewise without significance is the delay (20 or 25 minutes) after they left the exit door of the plant. The time was devoted exclusively to their efforts to start the vehicle. The delay under the circumstances was not unreasonable, nor was it caused by anything except the failure of the engine to ignite.
The claimant's injury in this case falls within the exception to the general rule that injuries in travel to and from work are not compensable. The injury in this case occurred in the parking lot used as an adjunct of the plant where the claimant worked. The lot was a part of the employer's premises." * * * the great weight of authority holds that injuries sustained by an employee while going to and from his place of work upon premises *434 owned or controlled by his employer are generally deemed to have arisen out of and in the course of the employment within the Workmen's Compensation Acts and are compensable, provided the employee's act involves no unreasonable delay." Bass v. Mecklenburg County, 258 N.C. 226, 128 S.E.2d 570 (citing many authorities). "Parking lot cases are an increasingly common example in this category. It is usually held that an injury on a parking lot owned or maintained by the employer for his employees is an injury on the employer's premises." Davis v. Devil Dog Manufacturing Co., 249 N.C. 543, 107 S.E.2d 102; John Rogers Case, 318 Mass. 308, 61 N.E.2d 341, 159 A.L.R. 1394; 99 C.J.S. Workmen's Compensation § 234 f. Parking Lots.
The stipulations and the evidence before the Commission were sufficient to support the Commission's critical findings and to justify the award. The judgment of the superior court overruling the appellants' assignments of error is
Affirmed.